[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISQUALIFY (#120)
The Motion to Disqualify is denied as there is no factual basis for disqualification. The case is ordered transferred to the Hartford Superior Court.
The parties are directed not to write letters to individual judges which set forth factual matters. (See letters dated February 11, February 13, and April 28, 1998.) The letters constitute improper ex parte communications. All such matters are to be presented to the court in appropriate pleadings.
SANDRA V. LEHENY JUDGE, SUPERIOR COURT